NUMBER 13-11-00729-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

KENNETH HICKMAN,                                                          APPELLANT,

                                            v.

TDCJ, ET AL.,                                    APPELLEES.
____________________________________________________________

              On Appeal from the 343rd District Court
                     of Bee County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
           Before Chief Justice Valdez and Justices Garza and Vela
                      Memorandum Opinion Per Curiam

       Appellant, Kenneth Hickman, attemped to perfect an appeal from an order signed

on November 8, 2011, in trial court cause no. B-10-1325-CV-C. Upon review of the

documents before the Court, it appeared that the order from which this appeal was taken

was not an appealable order. On November 22, 2011, the Clerk of this Court notified

appellant of this defect so that steps could be taken to correct the defect, if it could be
done. See TEX. R. APP. P. 37.1, 42.3. Appellant was advised that, if the defect was not

corrected within ten days from the date of receipt of the notice, the appeal would be

dismissed for want of jurisdiction. Appellant responded that he is taking an interlocutory

appeal which is related to a plea to the jurisdiction made by a governing unit, the Texas

Department of Criminal Justice. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(5)

(permitting appeal of interlocutory order granting or denying plea to the jurisdiction filed by

a governmental unit).

       Review of the record indicates that the order signed on November 8, 2011 is not an

order granting or denying a plea to the jurisdiction, but is rather an order dismissing

appellant’s claims, in part, as frivolous under Chapter 14 of the Texas Civil Practice and

Remedies Code. See id. § 14.003(a)(2). Appellate courts only have jurisdiction to

review final judgments and certain interlocutory orders identified by statute. Lehmann v.

Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Chapter 14 specifically states that an

order that dismisses a claim “is not subject to interlocutory appeal by the inmate.” TEX.

CIV. PRAC. & REM. CODE ANN. § 14.010(c).

       The Court, having fully considered the documents on file, is of the opinion that the

appeal should be dismissed for want of jurisdiction.            Accordingly, the appeal is

DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P. 42.3(a). All pending

motions are likewise DISMISSED FOR WANT OF JURISDICTION.



                                                   PER CURIAM

Delivered and filed the
23rd day of February, 2012.


                                              2